DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, recites the limitation “it” in subsection (v). The limitation is indefinite because is unclear what “it” is referring to.

Regarding claim 2-20, are also rejected because they depend on claim 1.

Regarding claim 6, recites the limitation "said foam exoskin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (Pub. No.: US 2019/0366558 A1) in view of Bailey .

Regarding claim 1, Gupta teaches a robotic device for assisting users with a mental illness (Fig. 3, compansion robot 304, para [0001], “The autonomous mobile robotic device may act as a companion to an owner and members of the owner's household and/or business (individually and/or collectively referred to herein as a user), and may include a first plurality of sensors, memory devices, and input/output devices that may be used to monitor and/or stimulate the physical and mental health and general well-being of the user, building, and/or rooms that the user occupies.”), which comprises:
(a) a robotic support frame having sufficient structure to support the subsequently described components, and having a main torso and a head (Fig. 3, and para [0053], “ In order to provide the mobile robotic device 304 with an enclosure 305 having a humanoid shape, the enclosure 305 of the mobile robotic device 304 may have a head 306, a torso 310,”); 
(b) a central processing unit (Fig. 1, processors 108, 118) within said robotic support frame, said central processing unit including software to operate at least five user impact modules and including artificial intelligence software, voice recognition software (para [0210], “For any of the 7 modes, the mobile robotic device 304 or mobile robotic docking station 602 can recognize and/or respond to, for example, speech commands and/or questions with voice recognition.”), speech output software (para [0212], “Output data (e.g., includes output data with mouth (speaker with vocal synthesizer, text to speech, etc.)”), and a graphical user interface connected to an external screen (Fig. 9, para [0088], “In various implementations, the local user interface 912 may include one or more of: a keypad, a display, a speaker, a microphone, a touchscreen display, or some other circuitry for receiving an input from or sending an output to a user.”); 
(c) a power supply component selected from the group consisting of internal power supply and external power connection, connected to said central processing unit (Fig. 9, battery 913); 
(d) said external screen attached to said robotic support frame and having visual display output and having at least touch screen input (para [0088], touchscreen display); 
(e) at least one camera attached to said robotic support frame for viewing a user and connected to said central processing unit (Fig. 4, para [0059], “ A stereoscopic camera 401 having at least two lenses ”); 
(f) at least one microphone attached to said robotic support frame for receiving audio input and connected to said central processing unit (Fig. 4, para [0059], “One or more microphones may be positioned behind right ear aperture 410 and left ear aperture 412.”); 
(g) at least one speaker attached to said robotic support frame for transmitting audio output and connected to said central processing unit (Fig. 4, para [0059], “One or more speakers (not shown) may be positioned behind the mouth aperture 408.”); 
(h) hardware and additional software functionally connected to said central processing unit and to said artificial intelligence software, to said voice recognition software, and to said speech output software, and at least five user impact modules including: 
 	(i) a first user impact module, being a companion module, with two-way communications to establish companionship with a user (para [0210], “For any of the 7 modes, the mobile robotic device 304 or mobile robotic docking station 602 can recognize and/or respond to, for example, speech commands and/or questions with voice recognition.”); 
 	(ii) a second user impact module, being a guided meditation module, to provide assistance to a user in conducting personal meditation (Fig. 14 and para [0133], “Actionable insights may include, for example, advice on improving diet, water intake, vitamin intake, care of teeth, hours spent on exercise, hours spent on yoga, hours spent on meditation, hours spent on nature walks, hours spent listening to classical music, hours spent in sleep, hours spent in aroma therapy (and/or the types of aromas to be inhaled during aroma therapy), the amount and types of oils ingested or applied to the skin, visiting a chiropractor, undergoing acupuncture, undergoing hypnosis, using a brain stimulator, hours spent in chromotherapy (and/or the wavelength and intensity of light used in chromotherapy), hours spent undergoing biosonics (and/or the frequencies and amplitudes of the sounds listened to while undergoing biosonics), improving building air quality, and/or advice on improving building water quality. It is noted that LEDs, projectors, and speakers on either or both of the mobile robotic device (e.g., 104, FIG. 1, 204, FIG. 2, 304, FIG. 3) and the mobile robotic docking station (e.g., 602) may be used for light therapy and sound therapy.”. The robot advice the user to spend hours on meditations); 
 	(iii) a third user impact module, being a psychotherapy treatment module, to receive input from a user, recognize symptoms of a mental illness, define a treatment regimen, and provide corrective guidance and treatment to a user (Fig. 11A-11B, steps 1114-1124 para [0114], “The measure of the state of awareness by the mind of itself and the world may be provided, for example, by a measure of a mental health level, an emotional health level, or a level of emotion (or state of emotion) of the user. The level of emotion of the user may be self-identified by the user from a list that may include the following seven emotions: happiness, sadness, fear, disgust, anger, contempt, and surprise. According to some aspects, a high definition camera, or a stereoscopic camera, coupled with facial recognition software, could determine at least seven facial expressions that correspond to the emotions of: happiness, sadness, fear, disgust, anger, contempt, and surprise. These emotions can be correlated with biometrics (e.g., vital signs, brain waves) to show that there is a correlation between the state of emotions and the biometrics of an individual user. By way of another example, the measure of the state of awareness by the mind of itself and the world may be provided, for example, ”); 
 	(iv) a fourth user impact module, being a biofeedback module to receive user bio-information and to record and direct biofeedback data (Fig. 14, para [0132], “In this way, the mobile robotic device, the mobile robotic docking station, and or a user could correlate this measure of the state of awareness to, for example, certain sets of biometric data received from the plurality of sensors and input/output devices and/or answers to questions posed to the user by either the mobile robotic device or the mobile robotic docking station. This may give the user valuable insight on his or her own health and well-being. For example, if an emotion corresponding to happiness correlates to a blood pressure that is lower than the national average blood pressure (for a person of the same sex and weight as the user) and a heart rate that is above the national average heart rate (such as may be achieved during exercise), then the user may want to continue to eat food that has been shown to lower blood pressure and can anticipate that he or she will achieve the ” and para [0007]); 
	(vi) a pressure sensing-responding software connected to exoskin sensors and providing positive feedback to a user in response to sensing of inward pressure (Fig. 11A-11B, para [0048], “Fig. 2-Fig. 3, para [0048] “The articulated hand 221 may include touch sensor(s), tactile sensor(s), and/or a pressure sensitive array.”. The robot provides outputs/feedbacks corresponding to the user’s inputs); 
 	(vii) camera receiving software with emotional identification features (para [0114], “According to some aspects, a high definition camera, or a stereoscopic camera, coupled with facial recognition software, could determine at least seven facial expressions that correspond to the emotions of: happiness, sadness, fear, disgust, anger, contempt, and surprise”); 
 	(viii) emotional expressions software to provide a user with selected emotional responses via at least one emotional expression mechanism selected from the group consisting of movement of said head, movement of a component of said head, light changes, audio outputs, and artificial intelligence speech outputs (para [0133], “It is noted that LEDs, projectors, and speakers on either or both of the mobile robotic device (e.g., 104, FIG. 1, 204, FIG. 2, 304, FIG. 3) and the mobile robotic docking station (e.g., 602) may be used for light therapy and sound therapy.”); 
(j) an exoskin attached to at least a portion of said robotic support frame, said exoskin having a plurality of sensors for sensing inward pressure, said plurality of sensors being connected to said pressure sensing-responding software of said central processing unit (Fig. 2, para [0048], “The articulated hand 221 may include touch sensor(s), tactile sensor(s), and/or a pressure sensitive array.”).
Gupta teaches individuals with certain characteristics have a higher factor for suicide (para [0224]) but fails to expressly teach (v) a fifth user impact module, being an emergency high risk alert system to receive and recognize suicidal tendencies and to report it as an emergency to a third party monitor.
However, in the same field of suicide prevention, Bailey teaches a system configured to transmit an emergency signal to supervising personnel in response to a detected suicide situation. See para [0004] “Therefore a system or method is needed that is cost-efficient and that can permit continuous monitoring of at-risk individuals, can detect ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta’s companion robot to transmit an emergency signal to supervising personnel in response to a detected suicide situation to reduce death or injury.

Regarding claim 2, Gupta in the combination teaches the robotic device for assisting users with a mental illness of claim 1 wherein said guided meditation module includes pre-meditation training sessions and actual meditation sessions guiding a user through meditation (para [0133], “Actionable insights may include, for example, advice on improving diet, water intake, vitamin intake, care of teeth, hours spent on exercise, hours spent on yoga, hours spent on meditation, hours spent on nature walks, hours spent listening to classical music, hours spent in sleep, hours spent in aroma therapy (and/or the types of aromas to be inhaled during aroma therapy), the amount and types of oils ingested or applied to the skin, visiting a chiropractor, undergoing acupuncture, undergoing hypnosis, ”. Listen to music and sound/light therapy are interpreted to be pre-meditation training and meditation is interpreted to be actual meditation).

Regarding claim 3, Gupta in the combination teaches the robotic device for assisting users with a mental illness of claim 1 wherein said mental illness treatment module includes diagnosis analysis with appropriate questions to a user  and storage and analysis of responses from a user, and subsequent instructional sessions providing a user with alternative reactions to negative emotion situations (Fig. 14 steps 1402-1418 and para [0007], “obtaining answers, responsive to questions posed to the user, via at least one microphone coupled to the mobile robotic docking station or the mobile robotic device; ”).

Regarding claim 4, Gupta in the combination teaches the robotic device for assisting users with a mental illness of claim 3 wherein said mental illness treatment module includes use of recognized behavioral therapy (para [0133], sound, light and meditation therapies).

Regarding claim 5, Gupta in the combination teaches the robotic device for assisting users with a mental illness of claim 4 wherein said recognized behavior therapy is cognitive behavioral therapy (para [0133], sound, light and meditation therapies).

Regarding claim 7, Gupta in the combination teaches the robotic device for assisting users with a mental illness of claim 1 wherein said artificial intelligence software includes visual emotion recognition that studies a user’s facial expression, identifies facial landmarks, compares said facial landmarks to training data, determines the user’s emotional state and responds with a defined response to said emotional state (Fig. 11A-11B, According to some aspects, a high definition camera, or a stereoscopic camera, coupled with facial recognition software, could determine at least seven facial expressions that correspond to the emotions of: happiness, sadness, fear, disgust, anger, contempt, and surprise.” and para [0210], “Furthermore, for any of the 7 modes, the mobile robotic device 304 or mobile robotic docking station 602 can recognize and/or respond to, for example, human body language (e.g., posture, head motion, facial expression, eye contact, gestures) and/or human physiology (e.g., pupil constriction indicates use of right brain (stimulating endorphins), pupil dilation indicates use of left brain (producing adrenaline)).”).

Regarding claim 8, Gupta in the combination teaches the robotic device for assisting users with a mental illness of claim 7 wherein said software includes facial movement tracking and hardware connected to said camera to move said camera in response to positional movement of said facial landmarks of said user (para [0072], “ In accordance with one aspect, the sensors may measure, for example, human heart rate, body temperature, oxygen level, breathing rate, heart rate variability, basal body temperature, eye tracking,”).

Regarding claim 9, Gupta in the combination teaches the robotic device for assisting users with a mental illness of claim 1 which further includes a communications module for external connectivity that includes at least one communications unit selected from the group consisting of a connectivity port and wireless transmitter-receiver and WIFI connectivity (Fig. 9, communication interface 902, para [0062], “a communication interface (e.g., 902, FIG. 9) supporting: at least one or more of: 2G/3G/4G/LTE/5G cellular phone; Bluetooth®; Bluetooth® Basic Rate/Enhanced Data Rate (BR/EDR); Bluetooth® Low Energy (BLE); Zigbee; WiFi; WiFi HaLow™ (low power, long range WiFi);”).

Regarding claim 10, Gupta in the combination teaches the robotic device for assisting users with a mental illness of claim 1 wherein said robotic device further includes at an appendage (Fig. 6A. docketing station 602) with a human physical data sensing mechanism with user contact sensing of at least one parameter selected from the group consisting of pulse, temperature, and aspiration rate (para [0072], “In accordance with one aspect, the sensors may measure, for example, human heart rate, body temperature, oxygen level, breathing rate, heart rate variability, basal body temperature, eye tracking, EEG ”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (Pub. No.: US 2019/0366558 A1) in view of Bailey (Pub. No.: US 2014/0221797 A1) as applied to claim 1, further in view of Stiehl (Pub. No.: US 2009/0055019 A1).

Regarding claim 6, Gupta in the combination teaches the robotic device for assisting users with a mental illness of claim 1 but fails to teach wherein said foam exoskin is attached to said torso to enable a user hugging feature that initiates a positive response from said robotic device.
However, in the same field of robot, Stiehl teaches a huggable robot with sensitive skin that recognize hug from the user. See para [0145], “The combination sensor types in the sensor skin, at fine resolution in full-body coverage, allows the Huggable to distinguish both local and body-wide touch gestures by the user as well as recognizing the affect or mood of how the user's gesture is expressed. The Huggable can thus distinguish and recognize social touch for the emotional content communicated by the gesture. In the body-wide ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta’s companion robot with sensitive skin covering the torso of the robot to recognize hug from a user to improve the robot’s social gesture recognition skills. 

Allowable Subject Matter
Claims 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vu (Pub. No.: US 2007/0192910 A1) teaches a companion robot for personal interaction.

Gomes (Pub. No.: US 2019/0054627 A1) teaches a robot with AI and means for interacting with users.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZHEN Y WU/Primary Examiner, Art Unit 2685